Third District Court of Appeal
                               State of Florida

                          Opinion filed July 20, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D21-1149
                      Lower Tribunal No. 16-363 A-K
                          ________________


                           Antoine Freeman,
                                  Appellant,

                                     vs.

                          The State of Florida,
                                  Appellee.



     An Appeal from the Circuit Court for Monroe County, Mark Wilson,
Judge.

      Carlos J. Martinez, Public Defender, and Maria E. Lauredo, Chief
Assistant Public Defender and Deborah Prager, Assistant Public Defender,
for appellant.

      Ashley Moody, Attorney General, and Michael W. Mervine, Chief
Assistant Attorney General, for appellee.


Before LINDSEY, MILLER and BOKOR, JJ.

     PER CURIAM.
     Affirmed. See Schmidt v. State, 310 So. 3d 135, 137 (Fla. 1st DCA

2020) (“The statute [section 948.06(2)(f)1.c.] thus limits the probationers

eligible for sentencing under the statute to probationers with only one

technical violation. And so, we conclude that the plain language of the

statute conveys a clear and definite meaning to exclude from its applications

probationers who have more than one low-risk technical violation.”).




                                     2